Case 1:19-cv-01532-LDH-VMS Document 11 Filed 07/30/19 Page 1 of 1 PageID #: 38



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Charles Jones individually and on behalf of all
others similarly situated,
                                                       Civil Action No. 1:19-cv-01532-LDH-VMS
                               Plaintiffs,
                                                       RULE 7.1 CORPORATE
                v.                                     DISCLOSURE STATEMENT OF
                                                       DEFENDANT WELCH FOODS INC.,
Welch Foods Inc., A Cooperative and Promotion          A COOPERATIVE
in Motion, Inc.,

                               Defendants.

       Pursuant to Rule 7.1 of the Federal Rule of Civil Procedure, Defendant Welch Foods Inc.,

A Cooperative (“Welch’s”) hereby states that its parent corporation is National Grape Co-

Operative Association, Inc., a New York corporation. Further, there are no publicly held

corporations that own 10% or more of Welch’s or its parent corporation National Grape Co-

Operative Association, Inc.’s stock.

Dated: New York, New York              VENABLE LLP
       July 30, 2019
                                       By: /s/ Elise M. Gabriel
                                       Elise M. Gabriel
                                       1270 Avenue of the Americas, 24th Floor
                                       New York, NY 10020
                                       Phone:         (212) 370-6291
                                       Facsimile:     (212) 307-5598
                                       emgabriel@venable.com

                                       Daniel S. Silverman (pro hac vice application pending)
                                       Matthew W. Gurvitz (pro hac vice application pending)
                                       2049 Century Park East, Suite 2300
                                       Los Angeles, California 90067
                                       Telephone:     (310) 229-9900
                                       Facsimile:     (310) 229-9901
                                       dsilverman@venable.com
                                       mgurvitz@venable.com

                                       Attorneys for Defendants Welch Foods Inc., A Cooperative
                                       and The Promotion In Motion Companies, Inc.
                                       (erroneously sued as Promotion In Motion, Inc.)


                                                  1
